Case: 18-30044       Document: 00514622520        Page: 1     Date Filed: 08/30/2018




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT
                                  ___________________                    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                     No. 18-30044                         August 30, 2018
                                  Summary Calendar
                                  ___________________                      Lyle W. Cayce
                                                                                Clerk
LARRY GEGENHEIMER; SHEILA GEGENHEIMER,

              Plaintiffs - Appellees

v.

RAOUL A. GALAN, JR.,

              Defendant - Appellant


                               _______________________

                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:87-CV-1294
                              _______________________

Before REAVLEY, GRAVES, and HO, Circuit Judges.
PER CURIAM: ∗

       AFFIRMED. See Fifth Cir. R. 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.